DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because several figures (i.e. Figures 4-6 and 12) are faded and not comprising distinct lines and numbers and therefore would not be satisfactory for reproduction.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
	-Claim 1, line 5 “to play as a buffer role” would be better recited as “to form a buffer”.  
	-Claim 1 comprises several recitations of “the liner” but this would be better recited as “at least one layer of liner”.
	-Claim 1, line 32, “then transmitted” should be “then transmit”. 
	-Claim 7, “a space of each two adjacent horizontal hot-pressing units same as a space between the pair of horizontal nozzles” would be better recited as “a spacing between each two adjacent horizontal hot-pressing units is the same as a spacing between the pair of horizontal nozzles”.
	-In general the claims are not outlined in a typical US format. Below is an example of conventional format for US applications which assists with comprehension of the claim.
	1. An environment-friendly paper protective bag manufacturing apparatus used to produce a protective bag made by a planar structure, the planar structure comprising an inner layer, an outer layer and an inner-core layer arranged between the inner layer and the outer layer to play as a buffer role, the inner-core layer comprising at least one layer of liner; wherein after die-cutting paper is die-cut, the at least one layer of liner formed is stretched by the die-cutting paper, to form a network three-dimensional structure, the manufacturing apparatus comprising:
	a planar structure manufacturing device for producing the planar structure, the planar structure manufacturing device comprising: 
a frame comprising a working platform arranged along a conveying direction of paper material; 
an inner layer unreeling module and an outer layer unreeling module respectively arranged on the frame and respectively configured to unreel inner-layer paper material and outer-layer paper material, and 
at least one inner-core layer unreeling module arranged between the inner layer unreeling module and the outer layer unreeling module, and configured to unreel the die-cutting paper, the inner layer unreeling module, the at least one inner-core layer unreeling module and the outer 20layer unreeling module arranged in turn along the conveying direction, unreeled multi-layer paper material superimposed from the inside to the outside, and arranged on the working platform to be transmitted along the conveying direction thereof; 
a first tension adjusting device arranged between the inner layer unreeling module and the working platform and configured to adjust tension of the inner-layer paper material; 
a second tension adjusting device arranged between the inner-core layer unreeling module and the working platform and configured to adjust tension of the die-cutting paper; 
a third tension adjusting device arranged between the outer layer unreeling module and the working platform and configured to adjust tension of the outer-layer paper material; 
a stretching module arranged at a rear end of the second tension adjusting device and configured to stretch the die-cutting paper into the network three-dimensional structure so as to form the liner and then transmitted the liner to the working platform; 
a plurality of first gluing modules arranged on the frame and towards the working platform, the inner-layer paper material, the liner and the outer-layer paper material respectively corresponding to at least one of the plurality of first gluing modules, the plurality of first gluing modules configured to glue bonding positions of each layer of the inner-layer paper material, the liner and the outer-layer paper 21material to join the inner-layer paper material, the liner and the outer-layer paper material together; 
a first press-fit module arranged at a back end of the third tension adjusting device and configured to press and fit the glued bonding positions to form the planar structure.
	-Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, line 1 recites “An environment-friendly paper protective bag manufacturing apparatus”. This limitation renders the claim indefinite as it is unclear as to what “environment-friendly” is intending to encompass and what further limitation, if any, this is providing to the “apparatus”. 
	Further regarding Claim 1, lines 5-6 recites “wherein after die-cutting paper is die-cut, the at least one layer of liner formed is stretched by the die-cutting paper,”. This limitation renders the claim further indefinite as it is unclear as to what is being referred to by the “die-cutting paper” and what is performing such die cutting as the claim is an apparatus claim. It would appear that the “die-cutting paper” is referring to the “inner-core layer” or the “at least one layer of liner” materials but this is not readily clear. 
	Subsequently Claim 1 recites “the at least one layer of liner formed is stretched by the die-cutting paper”. This renders the claim further indefinite as it is unclear as to how the die cutting paper can stretch the liner, especially if they are the same structure (see above). 
	Even further in Claim 1, lines 15-17 recite “at least one inner-core layer unreeling module arranged between the inner layer unreeling module and the outer layer unreeling module, and configured to unreel the die-cutting paper,”. This limitation renders the claim further indefinite as it is unclear as to what is meant by the “at least one inner-core layer unreeling module” is “configured to unreel the die-cutting paper” as again, it is unclear what Applicant is referring to by “die-cutting paper” (see above). 
	Even further regarding Claim 1, lines 17-20 recite “the inner layer unreeling module, the at least one inner-core layer unreeling module and the outer layer unreeling module arranged in turn along the conveying direction, unreeled multi-layer paper material superimposed from the inside to the outside”. This limitation renders the claim indefinite as it is unclear as to what the Applicant is attempting to encompass by the phrase “unreeled multi-layer paper material superimposed from the inside to the outside” and the relationship to the arrangement of modules immediately before the recitation. It is unclear as to what the “multi-layer paper material” is referring to and what it is “superimposed” relative to and what is “the inside” and “the outside” as the terms are viewed as relative terms.
	Regarding Claim 1, lines 34-35 recite “a plurality of first gluing modules arranged on the frame and towards the working platform,” however, this limitation renders the claim further indefinite as it is unclear as to what “towards the working platform” is intending to encompass. It would appear that the Applicant is referring to the orientation of the glue modules but this is not readily clear. 
	Subsequently, Claim 1, lines 35-36 recite “the inner-layer paper material, the liner and the outer-layer paper material respectively corresponding to at least one of the plurality of first gluing modules”. This limitation renders the claim further indefinite as it is unclear as to what Applicant is referring to by each material/liner “respectively corresponding” to at least one of the gluing modules. It is unclear if the Applicant is referring to at least one gluing module associated with each liner/material (i.e. at least three modules) to apply glue to each liner/material respectively or if Applicant is merely referring to at least one gluing module that is associated with all of the liners/materials in some capacity. 
	Regarding Claim 2, the claim recites “the manufacturing apparatus comprises a pair of planar structure manufacturing devices opposite to each other, the pair of planar structures produced by the pair of planar structure manufacturing devices”. This limitation renders the claim indefinite as it is unclear as to whether or not “a pair of planar structure manufacturing devices” is intending to refer to the same structure as outlined in Claim 1 or if this is intending to encompass some form of variations thereof. Further, “the pair of planar structures” lacks antecedent basis within the claim rendering the claim further unclear. 
	Regarding Claim 3, lines 9-10 recite “so as to realize self-adaptive adjustment of the tension”. This limitation renders the claim indefinite as it is unclear what Applicant is referring to by “realize self-adaptive adjustment”. 
	Further regarding Claim 3, lines 3-4 recite “a configuration of the first tension adjusting device is same as that of the third tension adjusting device”. This limitation renders the claim indefinite as it is unclear as to how the devices can comprise the same configuration if they are arranged to handle different materials. It would appear that the Applicant is referring to the devices comprising the same structure but this is not clear.
	Regarding Claim 6, line 2 recites “the first gluing module”, however this is unclear if it is referring to each of the “plurality of first gluing modules” defined in Claim 1 or just one of the modules, and further lines 6-7 recite “the pair of horizontal nozzles respectively located on both sides of the bracket and configured to glue the paper material on the working platform”, however, it is unclear as to what “paper material” is being referred to. The remainder of the claim further recites the first gluing module and the paper material. Therefore, the claim is rendered indefinite for the reasons outlined above. 
	Further regarding Claim 6, lines 11-12 recite “the first gluing module configured to cause the paper material to form an “H” shaped gluing track”. This limitation renders the claim further indefinite as it is unclear as to how the “paper material” can “form an “H” shaped gluing track”. The paper material cannot produce glue. It would appear that the gluing module is forming the gluing track but this is not readily clear.
	Regarding Claim 8, the claim recites “a configuration of the second gluing module is same as that of the first gluing module, and a configuration of the second press-fit module is same as that of the first press-fit module”. This renders the claim indefinite as it is unclear as to how the devices can comprise the same configuration if they are arranged to handle different materials. It would appear that the Applicant is referring to the devices comprising the same structure but this is not clear.
	Claims 4, 5, 7, and 9-10 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from at least one of the claims outlined above. 
	Further it is noted that, in general, the claims are replete with language inconsistencies and indefiniteness issues and recite several different recitations of layers/materials/liners which present numerous antecedent basis issues and render the claims indefinite and difficult to readily ascertain an intended scope. It is recommended that Applicant review the claims for any 112 or objection type issues were not outlined above. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Talda (US Patent 10,773,839), in view of Davis (US Patent 3,097,618).
	Regarding Claim 1, Talda discloses an environment-friendly paper protective bag manufacturing apparatus (2; Figure 1) used to produce a protective bag (19) made by a planar structure (12), the planar structure comprising an inner layer (75; Figure 11), an outer layer  (71; Figure 11) and an inner-core layer  (73; Figure 3) arranged between the inner layer (75) and the outer layer (71) to play as a buffer role (Col 6, lines 35-37), the inner-core layer (73) comprising at least one layer of liner (mesh 76; see Figure 11), wherein after die-cutting paper (73) is die-cut (to form mesh 76; i.e. via cutting roller 103; Figure 8; Col 8, lines 29-34), the at least one layer of liner (76) formed is stretched by the die-cutting paper (note the 112 rejections above), to form a network three-dimensional structure (See Col 9, lines 40-45), the manufacturing apparatus (2) comprising:
	a planar structure manufacturing device (as shown) for producing the planar structure, the planar structure manufacturing device (4) comprising: 
a frame (note that some form of frame must be presented to support the structures as disclosed) comprising a working platform (conveyor surface 17); 
an inner layer unreeling module (74) and an outer layer unreeling module (70) respectively arranged on the frame (note that the rolls 70, 74 must be supported by some form of frame either directly or indirectly in order to properly carry out the functions disclosed, even if the “frame” is the housing/structure of the facility in which the modules are within) and respectively configured to unreel inner-layer paper material (75) and outer-layer paper material (71; see Col 6, lines 13-34), and 
at least one inner-core layer unreeling module arranged (72) between the inner layer unreeling module (74) and the outer layer unreeling module (70; see Figure 11), and configured to unreel the die-cutting paper (73), the inner layer unreeling module (74), the at least one inner-core layer unreeling module (72) and the outer 20layer unreeling module (70) arranged in turn along the conveying direction (see Figure 11 as the rolls/modules are clearly arranged along the conveying direction and “72” is “in turn” with “70” and “74”), unreeled multi-layer paper material superimposed from the inside to the outside (as shown in Figure 11, the material is superimposed); 
a stretching module (110; Figure 10) configured to stretch the die-cutting paper (73) into the network three-dimensional structure (mesh 76) so as to form the liner (76; Col 9, lines 40-45) and then transmit the liner to the platform (17; via the subsequent conveyance); 
a first press-fit module (laminating mechanism 112) configured to press and fit the glued bonding positions to form the planar structure (12; see Col 9, lines 53-66 which elaborates on the laminating mechanism 112 which discloses that the mesh 76 is attached to the liners 71, 75 and in order to properly achieve the resultant planar structure/laminate, some form of pressing and fitting must be readily carried out).

Alternatively, in the event that the rolls/unreeling modules (70, 72, 74) cannot be viewed as “in turn along the conveying direction” in which the Examiner does not concede to, it would have been obvious to arrange the rolls/unreeling modules in turn along the conveying direction as it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. Note Davis below clearly teaches this feature (See rolls 1a-5a).
However, Talda fails to explicitly disclose the working platform arranged along a conveying direction of paper material such that an unreeled multi-layer paper material when unreeled is arranged on the working platform to be transmitted along the conveying direction thereof. It would have been obvious to arrange the platform to extend along the conveying direction as it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Talda further is silent on a first, second and third tension adjusting device arranged between the respective  unreeling module and the working platform configured to adjust tension of the respective paper material, wherein the stretching module (110; Figure 10) is arranged at a rear end of the second tension adjusting device and the first press-fit module (laminating mechanism 112) is arranged at a back end of the third tension adjusting device.
Lastly although it can be readily implied that some form of gluing device is present either upstream or within the laminating mechanism/press-fit module (112) Talda does not disclose a plurality of first gluing modules arranged on the frame and towards the working platform, the inner-layer paper material, the liner and the outer-layer paper material respectively corresponding to at least one of the plurality of first gluing modules, the plurality of first gluing modules configured to glue bonding positions of each layer of the inner-layer paper material, the liner and the outer-layer paper 21material to join the inner-layer paper material, the liner and the outer-layer paper material together.
Attention can be brought to the teachings of Davis. Davis teaches another bag manufacturing apparatus (Figures 1-2) wherein the apparatus includes a planar structure manufacturing device which comprises a first, second and third tension adjusting device (dancer rolls 6) arranged between respective unreeling module (rolls 1a-5a) and the working platform (13, 14) configured to adjust tension of respective paper material (1-5; note that the “usual dancer rolls 6” as mentioned in Col 2, lines 63-64 will readily adjust the tension to maintain a consistent tension throughout processing), and further teaches a plurality of first gluing modules (“cross pasters 8”; Col 2, lines 64-66) arranged on the frame and towards the working platform (note the pasters 8 are positioned towards the platform 13 relative to the unreeling modules), wherein each paper material respectively corresponds to at least one of the plurality of first gluing modules (8 as shown in Figure 1), the plurality of first gluing modules (8) configured to glue bonding positions of each layer of paper 21material to the respective layers of paper material together (Col 2, lines 64-66).
The use of tension control mechanism and gluing modules in forming laminated packaging materials has been known in the art as exemplified by Davis. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the apparatus of Talda to include tension adjusting devices and gluing modules for each paper material as taught by Davis. By modifying Talda in this manner, the tension in the fed webs of material can be properly maintained at a consistent level via the dancer rolls and further the incorporation of the gluing devices for each web will readily ensure that each layer is laminated to the adjacent layer forming the desired laminated structure. 
Note that with respect to the limitations of the stretching module (110; Figure 10) being arranged at a rear end of the second tension adjusting device and the first press-fit module (laminating mechanism 112) being arranged at a back end of the third tension adjusting device, it must be pointed out that when the tension adjusting devices of Davis are incorporated, the stretching module (110) and the press-fit module (112) of Talda would be downstream of the tensioning mechanisms in order to function as disclosed and if this cannot be readily viewed as “arranged at a rear end” or “arranged at a back end” of the respective tensioning devices, it is again reiterated that it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations and therefore, it can be concluded that it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have arranged the tensioning mechanisms relative to the stretching module and press fit module in the manner as claimed. 

Allowable Subject Matter
Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Note that given the brevity and numerous objections and 112(b) rejections, the manner in which the claims are amended may affect whether or not the subject matter is still viewed as allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
	Getty (US PGPUB 2019/0062028) discloses a process for forming a laminated packaging material to form an eco-friendly pouch wherein layers of material are fed through tensioning units and gluing modules to form the laminated material.
	Hoffman (US PGPUB 2019/0100369) discloses an apparatus (200; Figure 15) for forming a protective bag structure which includes an inner and outer layer and a stretched die cut material between the inner and outer layer. 
	Hartman (US Patent 5,117,810), Booth (US Patent 3,412,925) and Brockmuller (US Patent 3,260,171) each disclose different package forming apparatuses comprising unreeling modules, different forms of tensioning units and gluing modules used in the process of forming a laminated packaging material. 
	Goodrich (US Patent 5,688,578) discloses a laminated packaging material comprising a buffer layer and apparatuses for forming such materials (See Figures 1-3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        9/14/2022